Title: Abigail Adams to Elizabeth Smith Shaw, 20 January 1787
From: Adams, Abigail
To: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw


     
      My Dear sister
      London Janry 20 1787
     
     You will see by the inclosed that I wrote you a long Letter, and that it has lain some time without meeting any opportunity of conveyance. In the mean time, two kind Letters have reachd me from you. In the last you complain that I did not write you, but sure captain Callihan had a Letter for you.
     I had heard for some time that Cushing would not sail till March, and I have been absent at Bath near 3 weeks, but upon my return I found he was to go by the 20th of Janry. I have many Letters to write and the Birth day of her Majesty to prepare for, alass I shall be behind hand. Mrs Smith very unwell too, a voilent cold taken at Bath attended with a good deal of fever. She is however better, and I will hasten to scrible you off a few lines. I send the Books which my Nephew requested, and beg his acceptance of them as a New Years gift from his Aunt. There has been as you will see a valuable addition of two more volms to them, and I think them well calculated to pour the fresh instruction over the mind, and to instill the best of principals. Mr Adams has directed one of his Books, the defence of the American constitutions, to be deliverd to mr Shaw, and I hope it will prove equally Serviceable to Children of a larger growth, who seem so much disposed to quarrel with their best Friends, the Laws and Government. I should like to know how the sentiments and doctrines are received. I have been much mortified and grieved I assure you to find mr Sparhawks accounts so well founded, tho at the time he gave them, I was disposed to think much better of my Countrymen. May the triumph of the wicked be short, and the fair fabrick of Liberty still be protected by Minerva, whilst Discord and faction those vile deamons are banishd to their Native Regions of Darkness.
     I have Sent to my Neice some Silk which I have had died and scowerd. You may pick a shirt perhaps from it. As to any kind of milinary which your sister has worn, the Sea coal smoke and the hair Powder so totally distroys it, that even my maid cannot wear it till it is washd. With regard to any other articles of dress, you would not find your sister better drest here, than she used to be by her Braintree fireside. A calico or a chintz a muslin or a double Gauze handkerchief and Apron is her usual dress. Tis True her Hair suffers more torture than in America and the powder covers the venerable Gray. Tis time to think of being venerable when tis probable a few Months will make her a Grandmamma and she has now got to look out a Nurse and make Baby linnen &c &c. A thousand New cares and anxieties as well as pleasures attend new Relatives.
     I was really shocked at the Death of mr Anger as I had never heard of his Sickness. Alass our Worthy Friend mr Perkins, he is gone too, to the Land from whence their is no return. But he was a virtuous well principald Man, and possessd that great ornament of society, Honesty, without which all the Graces and Embelishments of Life are but varnish and unsubstantial qualities which the artfull assume for purposes of deceit.
     Adieu my dear sister. I dine abroad and must therefore quit my pen to dress. I shall write You again by captain Barnard who will sail in a few weeks. I have no time to coppy. You must therefore excuse every inaccuricy. My Regards to mr shaw to mr and Mrs Allen to my Nephew and Neice, and to every one who inquires after Your affectionate Sister
     
      A Adams
     
    